Citation Nr: 0425565	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability 
(other than osteoarthritis.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from May 1945 to December 
1946.

This appeal arises from a December 2001 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied a claim of 
entitlement to service connection for a left knee 
meniscectomy.

In January 2003, the RO granted service connection for 
osteoarthritis of the left knee.  In October 2003, the claim 
was remanded to the RO for further development.  In addition, 
in September 2003, the Board received a motion to advance 
this case on the Board's docket.  The motion to advance the 
appeal was granted.  Accordingly, the Board will proceed 
without further delay.


REMAND

As an initial matter, the veteran's claims file contains a 
June 1959 letter from Dr. Gellman stating that the veteran 
was scheduled for July 1959 exploratory operation on his left 
knee at Johns Hopkins University Hospital.  The Board's 
October 2003 remand instructed the RO to obtain records of 
this operation.  In December 2003, the RO sent the veteran a 
letter concerning the additional development of his appeal.  
They requested that the veteran complete an attached 
authorization form to obtain the records from the hospital.  
The veteran completed the form by stating that all of his 
physician's names were on file with the RO.  Because the July 
1959 operation records may be highly probative in 
substantiating the veteran's claim, the RO should make 
another attempt to obtain authorization.

In addition, the Board's October 2003 remand instructed the 
RO to schedule the veteran for another orthopedic examination 
to determine whether the veteran's left knee disability was 
caused or aggravated by the veteran's service-connected right 
knee disability.  Although the RO made a proper examination 
request, the veteran's December 2003 examination continues to 
have developmental deficiencies which must be addressed prior 
to the Board rendering a decision.  In light of the Court's 
directive to the Board regarding remands, the Board is 
compelled to remand this case for the RO to fully comply with 
the Board's remand. Stegall v. West, 11Vet. App. 268 (1998). 
In Stegall, the Court held that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders and that a remand by the Board imposes 
upon the RO a concomitant duty to ensure compliance with all 
of the terms of the remand.  The Court noted that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.

The examination was inadequate to address whether the 
veteran's left knee disability could be service connection as 
secondary to his right knee injury.  Secondary service 
connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  Where proximate 
causation of the underlying non service-connected disability 
is not shown, secondary service connection may still be 
established for disability resulting from aggravation of a 
non service-connected disability by a service-connected 
disability or disabilities. See Allen, supra.  While the 
examiner opined that the veteran's left knee disability was 
not caused by his service-connected right knee disability, he 
failed to address whether the veteran's left knee disability 
had been aggravated by his right knee disability.  Therefore, 
the veteran should be scheduled for another examination.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should again contact the 
veteran and request that he complete an 
authorization form to obtain treatment 
records from Johns Hopkins University 
Hospital from July 1959.  In order to 
assist the veteran, the RO should 
complete VA Form 21-4142 with the name 
of the hospital, the treatment date of 
July 1959, and the condition of left 
knee exploratory surgery.  If the 
veteran authorizes release of his 
records, the RO should attempt to 
obtain them.

2.  Thereafter, the RO should arrange 
to have the veteran undergo an 
orthopedic examination of the left 
knee.  All indicated tests should be 
conducted.  The examiner should review 
the entire record and render an opinion 
as to whether it is at least as likely 
as not (i.e. at least 50 percent 
probability or more) that the veteran's 
left knee disability leading up to the 
left knee menisectomy was aggravated by 
the service-connected right knee 
disability.  The examiner should 
provide the rationale for the opinion.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



